Title: To George Washington from Major General Lafayette, 3 December 1777
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



[3 December 1777]

the project of calling a large body of militia for such a day, in order to attack the ennemy in philadelphia, seems to me attended with so many difficulties, inconveniences and bad chances, that if it is not looked upon as a necessary and almost desesperate enterprize, tho’ it is a very shining and highly pleasing idea, however I cannot think it is a prudent and reasonable one. the reasons for my rejecting it are as follows.
1st  I do not believe that any body could advise your excellency to attack only the redoubts in front, whatever could be our force; such an attack vould be attended with a greater loss but not a greater succès than if we had only continental troops.
2º  We must therefore expect the moment when the ice upon the Schullchill will oppen to us all the left side of the ennemy’s lines and encampements. but or the climate makes a great difference betwen this country and the european ones, or one single fine day may frustrate all our hopes and preparations in pulling a way all the ice. then we schould expect one other moment before dismissing the troops, and in my actual supposition they are to be kept a very schort time.

3º  in europe ice is brocken every night when it can facilitate the projects of the ennemy; if All is not cleaned, at least a ditch can be formed in the river. I know that we schould annoy theyr work men, I know that such an operation would be very hard an troublesome for them. but in the first case I’l answer that every where Military works are performed with the same inconveniences, in the second the people of philadelphia can be employed there. when I say that we could trouble theyr operation, I suppose that our winter quarters are not in the back country.
4º  We ca’nt expect any secrecy in our collecting those forces, we ca’nt deceive the ennemy for theyr destination. therefore (unless we could have a respectable body in the jersay) he can go of[f] before fighting and then we Must not entertain the hope of oppressing and destroying all that army, but only of recovering philadelphia.
5º  Supposing that we could go upon the ice we have one only way of attaking. for if we put the militia in first line, they will fall back upon the continental troops, and we can not depend enough upon our men to believe that we could maintain order and resolution amongs them if the militia is in rear, and the regulars were repulsed certainly they will not advance where continentals troops do’nt succeed. if amongs us, I do’nt believe it would do better therefore our only way should be to make false attacks of militia, and true ones of continental troops, to have a curtain what we call in french un rideau of troops in the whole lenght of the Schulchill and on this side, of the redoubts, in order to cover the heads of our columns, and our points of attack, and to put the disorder amongs the ennemy by an easy fire. I wishoud too a body should be in the jersay in case it would be possible for the ennemy to retreat by the delaware. and does your excellency think that such a quantity of troops could be raised?
6º  when I consider all the difficulties of turning out some militia in interesting occasions I c’ant flatterer myself that all that people could be sent to your army for such a day, without the utmost difficulties. each state will have an excuse for not sending as many men as they’l be desired. the Cold, the rivers, the want of cloathes of every thing will seem sufficient reasons, if not to stay at home at least to arrive after the time of the rendez vous. every one will trust upon the another and if we do not succeed all will be against us.
7º  have we in the continent all the cloathes, arms, ammunition & &c. which would be necessary for so many soldiers. would it be possible to find subsistances enough in cattle, forage &c. all things which I ca’nt know, but however I think worthy of being mentionned and that principally because the want of exactitude, the necessity of giving to them

a light idea of what they are to do will engage us to keep them longer than we think.
8  I know that all those inconveniences can not be together; because if we keep them some time, then we schall find an opportunity of going over the Schulchill in case that we can prevent theyr braking the ice; on the other hand if we have them only for few days, difficulties of subsistence will be much lesser; and if it is impossible for the ennemy to pass the delaware, certainly a body in jersay is quite useless. I can add that in case we could not go over the ice, it is possible to throw bridges upon the river. but, Sir, I have mentionned all the difficulties which strike me, because my opinion is not to begin such an enterprize unless we shall be certain of succeeding. a great schame for our arms, a great michief for our cause would attend our being repulsed when we schould attack a part of the british forces with all the united forces of america. europe has a great idea of our being able to raise when we please an immense army of militia, and it is looked upon as our last but certain ressource. if we fall this phantom will fall also and you know that the american interest has alwaïs been since the begining of this war to let the world believe that we are stronger than we can ever expect to be. if we destroy the english army, our generous effort will be admired every where, if we are repulsed it will be called a rash and laughable expedition. therefore we must not let a shining appearance and the pleasing charms of a bold fine enterprize, deceive us upon the inconveniences and dangers of a Gigantesque and in the same time decisive expedition.
however perhaps the interest of america, the wish of all the states, the instructions of congress, the necessity of finishing soon the war, all those circonstances which are unknown to me, make it necessary for your excellency to hazard some thing in this occasion. perhaps the difficulties in the phisick and moral ressources of this country are not so great as I am affraïd to find them. perhaps it is possible to raise, to arm, to cloath, to subsist, to keep together and give some instructions to that so considerable army which according to my opinion is necessary; perhaps the weather is not so changeable in this country as it is in europe, or some other means than going upon the ice could seem eligible to Your excellency. but if the difficulties which I fear are indeed true (what you can judje, and I can not know myself) then I am not for that expedition in considering it as only a militar one.
if however I was deceived, or if politic circumstances schould make it necessary to try such an enterprize, the following precautions seem me to be taken.
1º  I do not ascertain the number of militia to be raised because of it must be as large as we can arm, cloath, and subsist.

2º  all possible exertions are to be taken for having them at the appointed time which time must be now as soon as it is possible.
3º  Some instructions should take place before the operation, only for some days, because if they were marched to the ennemy without the less idea of marching together such a disorder would prevent the succès of the less difficult enterprize.
4º  the continental troops schould be sent in theyr winter quarters as soon as possible, to take a good rest, to recomfort themselves, to be reinforced by theyr men now skattered every where, by some recruits, and the whole to be managed and exerced by theyr genl officers. under that point of vüe, and principally cloathes should be delivered to them, and theyr arms put in a good order. (it seems to me that this prospect could engage us to be nearer from the ennemy than lancaster is.[)]
5º  the soldiers and pricipally the officers of our army schould not be permitted to go home till it would be over.
6º  proper means for recruiting the army schould be taken as soon as possible. one of the best according to my opinion would be (after having suppressed the substitutes) to annex a part of the militia of each state to theyr continentals divisions in order to serve there for twelve months. I think that such a regulation is eligible in all cases. for a strong continental army well managed and disciplined, and ready to begin an early campaign, and to make use of all the unforeseen and soudain occasions, would do much greater service than all the militia in the world. and their militia should be made use of only in a less great number or in particular circomstances.

The Marquis de lafayette M.G.

